Peck, Judge,
delivered the opinion of the court. In this case, writs issued from the county court of Hawkins county, against M’Reynolds, Grantham and another: the writ against M’Reynolds was a counterpart, and issued, directed to the sheriff of Bledsoe county, in which county he was arrested, and gave Lamb as bail for his appearance. After the return of the writs, the suit was dismissed as to all the defendants but M’Reynolds, against whom a judgment was recovered. Upon this judgment, a capias ad satisfaciendum was issued, directed to the sheriff of Hawkins county, upon which the sheriff returned, that the defendant was not found in his county. A scire facias then issued against Lamb, (the bail,) directed to the sheriff of Bledsoe county. Several pleas were pleaded by Lamb, all of which were demurred to. It will be unnecessary to notice the pleas, as the demurrer reaches the scire jadas, which sets out the above facts. This court is of opinion that the scire facias is bad upon its face. It has been decided several .times at Sparta, that in all cases against bail, the ca. sa. should issue to the county where the defendant had been arrested on the original writ; that being the place, in presumption of law, where he was most likely to be found. In this case the scire fa-cias shows that the defendant, M’Reynolds, was arrested in Bledsoe county, and the ca. sa. issued to the sheriff of Hawkins. Before the bail is liable, the ca. sa. must issue to the proper county.
Judgment affirmed.